Citation Nr: 0327975	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-13 379	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Whether a request for waiver of recovery of an overpayment 
originally in the amount of $66,583.00 was timely filed.




ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act of 2000 (VCAA) does 
not apply to claims for waivers of overpayments.

2. In January 1996, the veteran was notified that he had an 
outstanding debt in the amount of $66,583.00 as an 
overpayment of disability pension benefits.  Notification of 
the indebtedness was sent to his address of record.  He was 
informed that he could seek a waiver of the overpayment and 
notified of his procedural and appellate rights.

3.  There is no indication in the record that the January 
1996 notice letter was returned as undeliverable or that the 
veteran submitted correspondence evidencing an intent to file 
a waiver within 180 days of the January 1996 notice letter.

4.  In March 2002, the veteran requested waiver of recovery 
of the indebtedness, which was denied in April 2002 as not 
timely filed.


CONCLUSION OF LAW

Consideration of entitlement to a waiver of recovery of the 
overpayment is precluded by the veteran's failure to make a 
timely request for the waiver.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VCAA clarifies VA's duty to 
notify claimants and their representatives of information 
necessary to substantiate the claim for benefits, and also to 
assist claimants obtain such evidence.  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
recently held that the VCAA is not applicable to waiver 
claims under 38 U.S.C.A. § 5302 (West 2002).  Barger v. 
Principi, 16 Vet. App. 132 (2002) (the Court noted that the 
provisions of the VCAA are relevant to a different chapter of 
title 38, and do not apply to 38 U.S.C.A. § 5302).

Although the VCAA is not applicable to this particular 
appeal, as it involves a claim for a waiver of an 
overpayment, the Board nonetheless has reviewed the claims 
file and finds that the veteran was provided adequate notice 
of the evidence needed to substantiate his claim.  And there 
is no indication there are any missing records pertinent to 
his appeal as to the issue of whether a timely request was 
made for a waiver of the overpayment originally in the amount 
of $66,583.00.  The VCAA also specifies that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 
2002).

In this case, there is no dispute that the veteran did not 
request a waiver within 180 days.  He has not alleged that 
there is any evidence of timely filing or 
non-receipt of the January 1996 notice of overpayment.  He 
has not identified any factors that, under law, could extend 
his filing time.  Rather, he feels that other mitigating 
circumstances warrant an extension of the filing time.  Thus, 
there would be no avenue for further development under the 
VCAA, regardless.



According to the applicable laws and regulations, a veteran 
has 180 days from the date of notification of an indebtedness 
to request relief from recovery of overpayments from pension 
benefits. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(b), 3.1(q) (2003).  The 180-day period can be extended 
if the individual requesting a waiver demonstrates there was 
a delay in the receipt of the notice as a result of an error 
by VA or the postal authorities or due to other circumstances 
beyond his control.  If the requester substantiates a delay, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. §§ 1.963(b), 3.1(q) (2003).

Here, the RO awarded the veteran a nonservice-connected 
pension benefits effective August 1990.  He was rated 40 
percent for nonservice-connected lumbar disc disease, 10 
percent for nonservice-connected major depression, 0 percent 
for a claimed heart condition and 0 percent for a claimed 
respiratory condition.  He stated that he and his wife 
received no income.

In October 1995, the veteran was notified that he was in 
receipt of monthly Social Security Administration (SSA) 
disability benefits and that this income would preclude 
nonservice-connected pension benefits and thereby create an 
overpayment.  In January 1996, he was notified that the 
amount of overpayment was $66,583.00, and he was provided his 
waiver rights.  There was no subsequent correspondence from 
him which can be construed as a request for waiver within the 
180 days after the debt notification date.

In March 2002, the veteran requested a waiver of the 
indebtedness-which was denied by a decision of the COWC 
later that same month, on the basis that his application for 
waiver was not timely filed.

In his March 2002 waiver request and subsequent documents, 
the veteran explained that he did not act sooner because he 
was, and still remains, mentally and physically incapable of 
providing an adequate response to the notice of overpayment.  


But even if the Board were to accept this allegation as true, 
such circumstances still would not, under the law, give the 
Board the authority to extend the 180-day filing period.  And 
aside from that, the veteran's allegation seems a bit 
inconsistent with what actually has occurred.  Records show 
that, between January 1996 and March 2002 (the relevant time 
period at issue), he completed and signed various other VA 
forms.  So it simply defies logic that he could not just as 
well have filed a timely request for a waiver of his 
indebtedness.

The January 1996 correspondence notifying the veteran of the 
debt was sent to his last known (and still current) address 
of record, and it is not indicated that the letter was 
returned by the U.S. Postal Service as undeliverable.  In 
fact, he does not even contend, nor does the evidence 
otherwise show, that he was not notified of the debt.  He 
also does not contend, nor does the evidence otherwise show, 
that there was a delay in the receipt of the notice as a 
result of an error by VA or the postal authorities or due to 
other circumstances beyond his control.  

Also for consideration is OF Bulletin 99.GC1.04 entitled the 
New Requirements for Decisions by Committees on Waivers and 
Compromises dated in May 1999.  The Bulletin provides a new 
procedure for waiver requests and requires certain actions in 
waiver decisions where timeliness is at issue.  Specifically, 
the Debt Management Center must provide verification of the 
date of dispatch of the notice, a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS), 
a statement that explains the details of the screen, a copy 
of the type of letter sent to the debtor, and a copy of any 
correspondence received from the debtor in response to the 
notice of indebtedness and the right to request a waiver.  
Review of the file shows that these requirements have been 
met; these documents were received in May 2002.

In cases, as here, where the law and not the evidence is 
dispositive, the claim will be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  This is analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.

While the Board is indeed sympathetic to the veteran's 
situation, the law is quite clear that a request for waiver 
of recovery of an overpayment must be filed with the agency 
of jurisdiction within the appropriate period (here, 180 
days).  Because he did not file a timely request for waiver, 
the Board does not have jurisdiction over the merits of the 
issue.  Accordingly, as his request for a waiver of recovery 
of an overpayment of pension benefits was not timely filed, 
his claim must be denied.  Since the waiver request was not 
timely filed, the Board may not address the merits of the 
case or consider factors of equity and good conscience, such 
as financial hardship.


ORDER

The request for the waiver of recovery of an overpayment 
originally in the amount of $66,583.00 is denied as not 
timely filed.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



